Case 8:18-cv-00353-CEH-AEP Document 26 Filed 03/19/19 Page 1 of 2 PageID 75




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

  UNITED STATES OF AMERICA

  v.                                           Case No. 8:18-cv-353-T-36AEP

  MARK CIARAVELLA

                          NOTICE OF MEDIATION

        The United States and Mark Ciaravella have agreed to appear for

  mediation on April 15, 2019, at 1:00 p.m. before:

        Matt Cersine
        1512 W. Colonial Drive, Suite C
        Orlando, FL 32804
        Email: mcersine@cersinelaw.com
        Telephone: 407-592-7326

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney

                                  By:    s/ Jillian M. Jewell
                                         JILLIAN M. JEWELL
                                         Assistant United States Attorney
                                         Florida Bar No. 112974
                                         Financial Litigation Unit
                                         400 North Tampa Street, Suite 3200
                                         Tampa, FL 33602
                                         Telephone: (813) 274-6038
                                         Facsimile: (813) 301-3103
                                         E-Mail: FLUDocket.mailbox@usdoj.gov
Case 8:18-cv-00353-CEH-AEP Document 26 Filed 03/19/19 Page 2 of 2 PageID 76




                           CERTIFICATE OF SERVICE

         I certify that on March 19, 2019, I electronically filed the foregoing with

  the Clerk of Court by using the CM/ECF system, which will send a notice of

  electronic filing to all parties of record.

                                                s/ Jillian M. Jewell
                                                JILLIAN M. JEWELL
                                                Assistant United States Attorney
